EXHIBIT 10.1



 

FIRST AMENDMENT TO
EOG RESOURCES, INC. 2008 OMNIBUS EQUITY COMPENSATION PLAN



 

 

WHEREAS, EOG Resources, Inc. (the "Company") has heretofore adopted and
maintains the EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan (the
"Plan"); and

WHEREAS, the Company desires to amend the Plan:

NOW, THEREFORE, the Plan is amended as follows:

 1. The following Section 4.17 is hereby added:

4.17  Vesting and Acceleration Limitations. Awards which are not granted or
maintained in accordance with the following provisions shall be limited in the
aggregate to five percent (5%) of the shares authorized under the Plan:

(a) except for Awards to the Company's Canadian employees, Full Value Awards
which vest based on service will vest no more favorably than one-third each
year, with total vesting not occurring in less than three (3) years, and
performance-based Full Value Awards will have a minimum performance period of
one (1) year; and

(b) neither the Committee nor any other authorized delegate of the Board or
Committee shall accelerate the exercisability of Options, SARs or other Awards
or waive vesting periods of any Awards except in the case of death, Disability,
Retirement or Change in Control of the Company.

AS AMENDED HEREBY, the Plan is specifically ratified and reaffirmed.

Dated effective as of September 4, 2008.

ATTEST:

     

EOG RESOURCES, INC.

                           

By: /s/ DIANNE YOUNGER

 

By: /s/ PATRICIA EDWARDS

       

            Patricia Edwards

       

            V.P. Human Resources and
            Administration